Citation Nr: 9909502	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder due to exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  A decision by the RO in November 1984 denied 
entitlement to service connection for a skin disorder and 
peripheral neuropathy due to exposure to Agent Orange.  Since 
the prior RO decision, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  A January 1998 
statement indicates that the veteran withdrew his request for 
a RO hearing.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1984 denied the 
veteran's claims for service connection for a skin disorder 
and peripheral neuropathy due to exposure to Agent Orange.

2.  Additional evidence submitted since the RO's November 
1984 decision does not bear directly and substantially upon 
the issues under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The November 1984 RO decision, which denied the veteran's 
claim for service connection for a skin disorder and 
peripheral neuropathy due to exposure to Agent Orange, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the November 1984 RO 
decision, which denied the veteran's claim for service 
connection for a skin disorder and peripheral neuropathy due 
to exposure to Agent Orange, is not new and material, and the 
veteran's claims for those benefits has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1984 the RO adjudicated the veteran's claims for 
entitlement to service connection for a skin disorder and 
peripheral neuropathy due to exposure to Agent Orange.  The 
November 1984 denial of the veteran's claims of entitlement 
to service connection for a skin disorder and peripheral 
neuropathy became final, as outlined in 38 U.S.C.A. § 7105 
(West 1991), when the veteran did not appeal that decision.  
As such, the claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1998).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  In order to be "material," 
evidence must be probative as to an element which was a 
specified basis of the prior final disallowance.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); Winters v. 
West No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The evidence in the claims file at the time of the November 
1984 RO decision consisted of the veteran's service medical 
records, VA outpatient treatment records, and an October 1984 
VA examination.  The RO denied the veteran's claims on the 
basis that the veteran's skin disorder and peripheral 
neuropathy were not among the diseases associated with 
exposure to certain herbicide agents listed under 38 C.F.R. § 
3.309(e).  

The newly submitted evidence consists of a statement from the 
veteran indicating that he had suffered from a skin disorder 
since leaving Vietnam.  He also stated that he had suffered 
from numbness in his lower extremities ever since leaving 
service.  He indicated that both conditions had been caused 
by exposure to Agent Orange.

A veteran's exposure to Agent Orange will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e).  See McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).  Note 2 
of 38 C.F.R. § 3.309(e) further defines acute and subacute 
peripheral neuropathy as meaning transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  In addition, acute and subacute peripheral 
neuropathy are required to become manifest to a compensable 
degree within one year from the last exposure.  38 C.F.R. §  
3.307(6)(ii).  

The evidence submitted since the November 1984 RO decision is 
not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran's disorders are 
included as one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e).  The Board observes that the veteran's 
representative has correctly indicated that at the time of 
the 1984 RO decision, peripheral neuropathy was not among the 
presumptive diseases under 38 C.F.R. § 3.309(e).  By 
regulatory amendment, effective November 7, 1996, acute and 
subacute peripheral neuropathy were added to the list of 
diseases associated with exposure to certain herbicide 
agents, for which there exists a presumption of service 
connection.  61 Feg. Reg. 57586-57589 (1996).  Nevertheless, 
the veteran does not have a diagnosis of acute or subacute 
peripheral neuropathy.  Even assuming that the veteran has 
chronic peripheral neuropathy, his claim would still fail, as 
chronic peripheral neuropathy is not shown to be a disability 
which may be presumed to have been caused by exposure to 
Agent Orange under 38 C.F.R. § 3.309(e).  Further, the 
veteran was not diagnosed with peripheral neuropathy until 
1984, more than a decade after leaving service.  The 
veteran's DD 214 indicates that the veteran last served in 
Vietnam in October 1970.  It is clear that the veteran's 
disorder did not, therefore, become manifest to a compensable 
degree within one year from the last exposure.  38 C.F.R. 
§ 3.307(6)(ii).

As for the veteran's skin disorder, the evidence indicates 
that he was diagnosed with tinea versicolor and psoriasis, 
neither of which is listed under 38 C.F.R. § 3.309(e).

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that veteran's claimed skin 
disorder or peripheral neuropathy is etiologically related to 
exposure to Agent Orange in service, or otherwise related to 
service, even though the disorder is not among those 
enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, no 
qualified health care professional has attributed the 
veteran's peripheral neuropathy or skin disorder to his 
exposure to Agent Orange, or otherwise to service.  
Assertions of a medical relationship, made by anyone lacking 
the medical training and expertise to enter such a judgment, 
including statements of the veteran, have no probative value.  
That is, being a layman, he is not competent to give an 
opinion regarding medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the veteran's statements 
indicating that he has suffered from a skin disorder and 
peripheral neuropathy ever since service is new evidence of a 
continuity of symptomatology, it is not material, because 
there is no competent medical opinion relating that 
symptomatology to service.  Under these circumstances, the 
Board finds that his statements are essentially a repetition 
of contentions made when his claim was earlier denied; it is 
not new evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Even if this is considered new evidence, it is not material 
since it does not link his skin disorder or peripheral 
neuropathy with active duty.  Moray v. Brown, 5 Vet. App. 211 
(1993).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the November 1984 RO decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's application to reopen his claims must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  In this 
regard, the Board notes that the veteran's representative has 
requested that the veteran be afforded a VA examination for 
the purpose of obtaining a medical opinion as to the etiology 
of his peripheral neuropathy.  However, as the veteran has 
not submitted new and material evidence to reopen his claims, 
it follows that he has not submitted evidence of a well 
grounded claim.  Where the veteran has not met the burden of 
submitting a well grounded claim, the VA has no further duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  Epps, supra.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a skin rash due to exposure to Agent Orange is 
denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for peripheral neuropathy due to exposure to Agent 
Orange is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


